Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-604
                       Lower Tribunal No. 19-15393
                          ________________


                            C.J., the Father,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.

     An Appeal from the Circuit Court for Miami-Dade County, Scott M.
Bernstein, Judge.

      Law Offices of Roger Ally, P.A., and Roger Ally (Hollywood), for
appellant.

      Allison J. McCabe (Port Orange) and Sara Elizabeth Goldfarb
(Tallahassee), for appellee Guardian ad Litem; Karla Perkins, for appellee
Department of Children and Families.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.